                 Case 1:21-cv-00133-TJM-CFH Document 4 Filed 02/05/21 Page 1 of 1

                                     UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF NEW YORK

JOHN M. DOMURAD                                                                                     Alexander Pirnie Federal Building
Clerk                                                                                               10 Broad Street
                                                                                                    Utica NY 13501
DAN MCALLISTER                                                                                      (315) 793-8151
Chief Deputy

                                                                  February 5, 2021


        SERVED VIA EMAIL UPON EACH ATTORNEY BELOW

        Daniel E. Gustafson, Esq.
        Amanda M. Williams, Esq.
        Raina C. Borrelli, Esq.
        Mary M. Nikolai, Esq.
        Gustafson Gluek PLLC
        Canadian Pacific Plaza
        120 South Sixth Street, Suite 2600
        Minneapolis, MN 55402

        RE: Laurie Thomas, et al. vs. Beech-Nut Nutrition Company
        NYND CASE NO. 1:21-CV-0133(TJM/CFH)

        Dear Sir or Madam:

        Please be advised that the above case was filed February 5, 2021, in the Northern District of New York. You are
        directed to advise this Court in writing, within fourteen (14) days from the date of this Notice, if you will remain as
        counsel of record, and if so, your formal admission is required.

        As of January 16, 2018, the Northern District of New York became a NextGen Court. This means all attorneys
        MUST have an individual PACER account, and request admission via PACER. If you will be seeking a Permanent
        Admission, instructions can be found on our website at:
        http://www.nynd.uscourts.gov/sites/nynd/files/Permanent_Admission_Instructions.pdf. If you will be seeking a Pro
        Hac Vice Admission, instructions can be found by using the following link:
        http://www.nynd.uscourts.gov/sites/nynd/files/PHV_Admission_Instructions.pdf.

        The parties are advised that all future filings and inquires should be made in accordance with the Local Rules of this
        Court, and that all documents filed with the Court shall contain the case number listed above.

                                                                        Very Truly Yours,

                                                                        JOHN M. DOMURAD, CLERK


                                                                        By: s/ s/Susan Evans, Case Processing Specialist

        cc: Counsel of Record (via CM/ECF)
            NDNY File
